IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00250-CV
 
Jesse E. Phillips, Jr.,
                                                                      Appellant
 v.
 
Dwayne Binder and Amelia Binder 
Family Trust, Dwayne Binder and 
Amelia S. Binder, Trustees,
                                                                      Appellees
 
 
 

From the 13th District Court
Navarro County, Texas
Trial Court No. 04-00-13428-CV
 

O R D E R





 
          Jesse Phillips sent to this Court a
group of documents which we received on July 18, 2005.  Those documents are as
follows:  1) a table of contents; 2) a motion addressed to the trial court to
dismiss default judgment with a draft order; 3) a copy of a complaint to the
State Commission on Judicial Conduct regarding the trial court judge; 4) a
“motion to review ‘abuse of discretion’ in a denial of stay” addressed to this
Court with a draft order; 5) a motion to dismiss an eviction citation and
complaint for forcible detainer addressed to the justice of the peace court
with a draft order; 6) a letter to the district clerk, with a copy of a letter
from the district clerk, a copy of a notice complaining of the actions of the
district clerk, and a copy of a motion for new trial all attached as a group;
7) two copies of a letter from the district clerk regarding the clerk’s record,
a copy of the index of the clerk’s record, and a copy of the receipt for
payment of the clerk’s record all attached as a group; 8) a copy of a citation
issued on July 11, 2005 by the Justice of the Peace, Precinct 4 of Navarro
County; and 9) a draft order for a new jury trial.
          We are unable to determine what
Phillips seeks to accomplish in this appeal by way of these documents.  And
Phillips attached a certificate of service to only one of the documents, that
being item 5 above.  All documents presented for filing in this Court must
contain proof of service on all parties to the proceeding.  See Tex. R. App. P. 9.5.
          The Clerk of this Court is ordered to
NOT file any of these documents but to retain them in the Court's
correspondence file.  Further documents from Phillips of this nature should
likewise be placed in the correspondence file and neither acknowledged nor
acted upon.
          Phillips is hereby cautioned to file
with this Court only those documents necessary to the disposition of his appeal
in compliance with the Texas Rules of Appellate Procedure.  A full copy of each
document filed must be served on each party to the litigation or their attorney
of record, and there must be proof of service attached to each separate
document. Tex. R. App. P. 9.5.
          This appeal has become unnecessarily
complicated by Phillips's failure or refusal to comply with the procedural
rules regulating the appeal of his default judgment.  Such gross failure to
comply with the rules may result in a conclusion that his appeal lacks merit
and is being pursued as an abuse of the judicial process.  Such a determination
will result in the dismissal of his appeal for abuse of the judicial process
under our inherent authority.  See Peralta v. State, 82 S.W.3d
724, 725 (Tex. App.--Waco 2002, no pet.); see also Tex. R. App. P. 42.3(c).  
 
                                                                   PER
CURIAM
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
issued and filed August 3, 2005
Do
not publish
[CV06]